TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00791-CV




      Guadalupe Association for an Improved Neighborhood, in its representational
       capacity for its members, Ben M. Sifuentes, Mark Rogers, Helen S. Lopez,
                  Letesia Cantu-McGarrahan, Edward E. McGarrahan,
                           Cristina De La Fuente-Valadez and
                              Juan R. Valadez, Appellants



                                              v.



                City of Austin, Texas and Riata Holdings, Ltd., Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. GN102692, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants Guadalupe Association for an Improved Neighborhood, in its

representational capacity for its members, Ben M. Sifuentes, Mark Rogers, Helen S. Lopez,

Letesia Cantu-McGarrahan, Edward E. McGarrahan, Cristina De La Fuente-Valadez and Juan

R. Valadez and appellees City of Austin, Texas and Riata Holdings, Ltd. no longer wish to pursue
this appeal and have filed a joint motion to dismiss. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on Joint Motion

Filed: October 4, 2005




                                               2